Title: To James Madison from William Jarvis, 18 June 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 18th. June 1803.
					
					Since I had the honor to address you few occurrences have taken place in Europe that I presume will 

not be communicated from the Scene of Action much before this will reach Washington.  Between that date and the 

publication of the inclosed State Paper a hot press was set on foot by the English Vessels of War in this Port, 

but in no instance did they impress American Seamen with Protection; those without as well as the English that 

had shipped in the United States were released immediately by an application from the office.  After the 

declaration was issued the impress Service ceased.  It has been the great object of this Court since there was 

the smallest appearance of a renewal of hostilities to remain neuter, but it is much feared that they will not, should 

the War continue for any length of time, it being confidently said that General Lannes has in several instances 

pressed the Prince to consent to 25,000 Men being sent here to protect the Country; which the Prince has 

positively refused, accompanied with a declaration that if the French marched any Troops into the Country he 

would immediately leave it, with whatever he could take with him to the Brazils.  However it must seem that this 

report is incorrect; or else the Government do not feel very apprehensive of such an event, the bulk of the fleet 

laying dismantled in the River and many of the Ships want considerable repairs and no Steps whatever 

taken to put them in order for Sea.  Such conduct in most other nations would be the strongest evidence of 

their safety and may be deemed so in this, if the French finding that they cannot take possession by the 

consent of the Government are not determined to lull them into an entire Security that if they conclude it 

necessary to strike will enable them to take possession of the fleet as well as the Country.  But whatever 

Security the Government may feel, the mercantile World seem to be totally void of any; the exchange on 

London having fallen from 68d: to 64d: ⅌ milreis and nobody will sell at that; and the Paper has depreciated 

from 5 to 9 ⅌Cent.  Possibly this may be owing to the panic in London having depressed the exchange 

between the advice by the two Packets from Par to 60d: ⅌ milrei (ie. 7 1/2d   ⅌ milrei or 12 1/2 ⅌ Cent.)  

Those facts I have adduced as the best criterion of the public Sentiments regarding this Country: but when it 

reverts to the fluctuation of the Public funds  from the fabricated Paragraphs in their Papers  it may not be 

considered as a Criterion; the fall
having been much accelerated by Mercantile Letters from thence.  The official advice from Mr. King to Lord Hawkesbury 

received by the last Packet concerning Louisianna gave me the most entire satisfaction.  I have not entertained 

much doubt since the misunderstanding between France & England that very favorable Terms could be obtained; 

but ever believed that the Pride of Bunaparte and what might be conceived the glory of the nation would make 

the Government withhold their consent to an unqualified cession.  The cession however can hardly be sufficiently 

appreciated if it was for no other reason than that assigned by the English Ministry as the chief motive for the 

renewal of hostilities, Security; but for several other reasons, some of which I took the Liberty to offer in my last, I 

conceive that Country belonging to us of the greatest consequence to our Welfare.  This with the Success that the 

Wisdom of the Executive has almost invariably secured, will make the President the Idol of our Country.  

Notwithstanding, I think that Government ought to have had a little more mercy on the good Federalists; for 

should it prove as hot a Summer at home as we are likely to have here from the Commencement of it; I really am 

apprehensive that causing a suppression of the usual ebullition of gall it may create a redundance of bile which 

turning putrid may destroy thousands with the yellow fever; beside which, if he had only consented to let those 

Gentlemen had their own way last winter, it would have afforded an opportunity to have blooded a great 

many of our fellow Citizens; a fine thing for plethoric hands in warm weather, and an admirable Specific 

against     dying of acute fevers and lingering Diseases.
					The circular letter to the Consuls of the U. S. with the supplementary Consular Act, the Acts of the 

Session of the 7th. Congress and the President’s Letter and Duplicate to the Prince Regent I received and 

shall duly attend thereto.  No Provision is made in the Letter for Men who are necessarily left behind from 

Sickness and the Law can be evaded altogether by the Captains and Seamen so far coming to an agreement 

as to have the latter abscond for 48 hours; this might in a great measure be avoided by it’s being made a 

Duty incumbent  on the Captain to apply to the Consul to approve such Mariner and being obliged to swear 

that the desertion was not by his Knowledge or Consent.
					Inclosed is a copy of my note covering the President’s letter.
					No occurrence worthy of notice was communicated in several letters from different Ports in the Streights 

by the last post.
					To-day I got an american Seaman cleared from Prison who was taken from the Brig Betsey of New 

York, Captn. James Mc.Call, about three Weeks since for smuggling Tobacco.
					A thing that I conceived some national advantage, I find that many of my candid Countrymen are 

dissatisfied with; the fact is that four times the Quantity of bread Stuff has arrived here this Spring that ever was 

known in the same length of Time; the consequent depression of price, the effect of their own imprudent 

speculations, many have the modesty to assert was caused by the admission of flour.  I really think them nearer 

right than they seem to be aware of, for if the prohibition had not been taken off, an opportunity would not have 

been afforded to have acted so injudiciously.  I have the Honor to be, Sir, Your most obedient and most humble 

Servant,
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
